Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-19-00485-CV

                         Rob JENNINGS III and El Veleño, Ltd.,
                                    Appellants

                                            v.

               Susan JENNINGS, Tres Mujeres, Ltd., and Pamela J. Person,
                                    Appellees

                From the 49th Judicial District Court, Zapata County, Texas
                                  Trial Court No. 8,479
                        Honorable José A. López, Judge Presiding

   BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Court costs for this appeal are taxed against the party that incurred them.

      SIGNED February 3, 2021.


                                             _____________________________
                                             Patricia O. Alvarez, Justice